Citation Nr: 0328687	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-10 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from September 1943 to 
November 1945.  He died in March 2001, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of March 2002, 
which denied service connection for the cause of the 
veteran's death.  

The Board notes that the issue of eligibility for Chapter 35 
Survivors' and Dependents' Educational Assistance was also 
listed by the RO as an issue on appeal.  However, the 
appellant has not specifically claimed Chapter 35 educational 
benefits.  Moreover, Chapter 35 educational benefits would be 
a normal result of a favorable finding on service connection 
for the cause of a veteran's death.  Under the circumstances, 
the Board finds no separate appellate issue of Chapter 35 
educational benefits eligibility.


FINDINGS OF FACT

1.  The veteran died many years after service due to cardio-
pulmonary arrest, due to gastrointestinal hemorrhage, with 
cervical spondylitic myelopathy being a contributory cause of 
death.  These conditions began many years after service, and 
were not caused by any incident of service or by an 
established service-connected disability.

2.  During the veteran's lifetime, service connection was 
established for residuals of a gunshot wound of the left leg 
with incomplete paralysis of the peroneal nerve (rated 30 
percent), and for residuals of shell fragment wounds of the 
right elbow, right index finger, and left little finger (all 
rated noncompensable).  These established service-connected 
conditions did not play a role in his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service from August 1943 to November 
1945.  During the veteran's lifetime, service connection was 
established for residuals of a gunshot wound of the left leg 
with incomplete paralysis of the peroneal nerve (rated 30 
percent for many years preceding death), and for residuals of 
shell fragment wounds of the right elbow, right index finger, 
and left little finger (all rated noncompensable).  

VA treatment records dated from July to December 2000 show 
that the veteran was initially seen in July 2000, complaining 
of drop foot, stating that he dragged the foot when he 
walked, which caused him to stagger and fall.  He said that 
the symptoms had persisted for the past 6 to 8 months  He 
reported that the left leg had never been in the same state 
as the right foot, but had been much better a year earlier.  
On examination, radial, dorsalis pedis, and posterior tibial 
pulses were 1+ and equal bilaterally.  He had good capillary 
refill, and there was no edema noted.  He was wearing an 
ankle brace on the left foot, and once it was removed, he had 
evidence of a foot drop.  He had no sensation to light touch 
on the anterior aspect of his leg from the knee to the 5th 
toe.  Balance and coordination appeared diminished secondary 
to left foot strain.  He walked with an obvious limp.  

On an orthopedic consultation in August 2000, the veteran 
complained of progressively worsening foot drop to the left 
foot, as well as intowing of the left foot with ambulation.  
On examination, he was wearing a splint on the left ankle.  
He had marked scarring to the left lower extremity without 
drainage.  The left ankle did not have any atrophy, effusion, 
or instability.  Active range of motion in the left ankle was 
dorsiflexion to 5 degrees, plantar flexion to 30 degrees, 
medial rotation to 20 degrees, and lateral rotation to 5 
degrees.  Neuro-vascular was grossly intact.  The assessment 
was foot drop secondary to peroneal nerve entrapment.  

On a VA examination in December 2000, the veteran complained 
of progressively worsening dropfoot.  He wore a brace which 
helped, but complained that the brace did not fit well.  On 
examination, there was decreased dorsiflexion of 10 degrees.  
Plantar flexion was 15 degrees.  There was no tenderness.  
There was some atrophy in the left lower leg noted as well as 
scarring, with a significant amount of tissue and some muscle 
loss. 

According to a January 2001 evaluation by F. B. Gray M.D., 
the veteran said that he had severely damaged his peroneal 
nerve in service,.  He said that after using a drop foot 
brace for a number of years, he had regained peroneal 
function, but in recent months, he had again begun to develop 
a drop foot on the left side associated with some 
paresthesias in the big toe.  On examination, he had 
dorsiflexion of the foot to neutral, which seemed limited at 
that point due to a tight heel cord.  He was able to 
withstand moderate resistance to dorsiflexion.  He had 
scarring over the lower proximal leg in the area of the 
peroneal nerve.  He did not have any dysesthesia, although he 
had mild decreased sensation over the medical aspect of the 
foot and some gastroc atrophy.  The impression was partial 
left peroneal paresis.  Dr. Gray commented that although the 
veteran did have some peroneal function, it was true that 
this was not complete.  He did not feel that surgical 
intervention was appropriate.  He expected that it was 
probably just long term scarring and long term atrophy of the 
musculature that was resulting in the weakness.  He felt the 
brace he had was not adequate, and that he would be benefited 
by a custom brace.  He had also shown him some stretching and 
strengthening exercises.  It was noted that a copy of the 
report was sent to M. Pritcher, M.D.  

Records from St. Mary's Hospital show the veteran's 
hospitalization in that facility from February to March 2001.  
He was initially hospitalized in the surgical unit on 
February 12, transferred to the rehabilitation unit on 
February 26, and finally transferred to the medical unit on 
March 12.  He died while hospitalized on March 31, 2001.  
Although Dr. Pritcher is noted to be the veteran's primary 
care physician, there is no mention in any of these records 
of his being involved in the care of the veteran during this 
period.  

The records show that the veteran was initially admitted to 
undergo a transurethral resection of the prostate, and was 
found to have some cancer of the prostate.  During the 
hospitalization, he was found to be severely weak, which was 
determined to be a progressively worsening condition.  After 
the TURP, he could not get out of bed, or move his upper or 
lower extremities.  A magnetic resonance imaging (MRI) scan 
disclosed severe cervical stenosis in the spinal canal with 
compression of the spinal cord.  He was found to have a 
spondylitis cervical myelopathy.  Electromyogram and nerve 
conduction studies of the lower extremities in February 2001 
were consistent with severe chronic incomplete involvement of 
the common peroneal nerve distal to the innervation of the 
short head of the biceps femoris with reinnervation being 
complete, with no sign of acute peroneal nerve involvement.  

The records disclose that prior to the hospitalization, the 
veteran had been experiencing progressive weakness of the 
lower extremities dating back to the fall of 2000, when he 
began experiencing progressive weakness in his lower and 
upper extremities.  He was having difficulty with ambulation, 
which his family initially  thought was due to nerve weakness 
in this left foot due to previous gunshot wound injury that 
had left him with a peroneal nerve palsy and a foot drop.  He 
had worn orthotic devices over the past several years for the 
foot drop, and they thought that the gait instability and 
incoordination with a tendency to fall were due to that 
problem.  Nevertheless, the weakness in his arms and legs 
continued to progress, and, around Christmas, he had to use a 
cane and have assistance with ambulation due to weakness and 
instability in his gait.  In January, he sustained a fall 
where he hit the undersurface of his chin and had a 
hyperextension type of injury.  Since then, he underwent a 
precipitous decline in neurologic function with regard to 
both upper and lower extremities.  Shortly after the fall, he 
started using a walker, but had extreme difficulty with 
ambulation due to weakness n his extremities and balance 
problems with regard to his gait.  He also had some history 
of neck pain radiating into his shoulders, which had also 
been increasing over the past several months.  A 
neurosurgical consultation resulted in an impression of 
progressive cervical spondylitic myelopathy, progressive 
central cord syndrome with incomplete quadriparesis 
(spastic), severe C3-4 an C5-6 spondylosis with central canal 
stenosis and neural foraminal stenosis with decompression of 
the spinal cord and nerve root, and moderately severe C4-5 
and C6-7 spondylosis with stenosis and compression of the 
neural elements.  It was felt that the veteran need 
decompression surgery and fusion, and he was transferred to 
the rehabilitation unit to improve his neurological status 
prior to surgery  

According to the neurosurgical death summary dated in April 
2001, the veteran's family reported that his weakness had 
been quite severe in the months leading up to his 
hospitalization in February 2001.  During Christmas, he had 
been so weak he required assistance from family members just 
to get up and ambulate.  The decline began in the early fall 
of the year 2000, around August or September when the family 
noticed he was having falls due to stiffness and weakness in 
the lower extremities.  He had a previous war injury to the 
left leg, and the family attributed his falls to that injury, 
however, that had been in World War II and had been stable 
for quite some time.  The progression of his weakness in the 
lower and upper extremities continued, requiring the use and 
assistance of a walker, and finally he became so weak that he 
was essentially bedridden for several weeks.  The veteran 
underwent some improvement during rehabilitation, but then he 
plateaued.  He was transferred on March 12, 2001, to undergo 
cervical laminectomy and fusion.  However, surgery was 
delayed due to urinary tract infection, followed by renal 
insufficiency and malnutrition.  The surgery was finally 
conducted on March 27, after dramatic improvement in his 
renal function and nutritional state.  The surgery was 
successful; however, on the third post-operative day, he had 
a gastrointestinal bleed, followed by renal failure, and 
atrial fibrillation, and he was placed on a ventilator.  It 
was eventually determined that no heroic measures should be 
taken, and the veteran died, with a primary diagnosis of 
cardiopulmonary arrest, and secondary diagnoses of acute 
gastrointestinal bleed from Mallory-Weiss tear and duodenal 
ulcer, acute renal failure, urinary tract infection, 
adenocarcinoma of the prostate, severe spondylitic cervical 
myelopathy with partial quadriparesis, and atrial 
fibrillation.  

According to the death certificate, the veteran died in March 
2001 of cardio-pulmonary arrest, due to gastro-intestinal 
hemorrhage.  Other significant conditions contributing to 
death but not resulting in the underlying cause was cervical 
spondylitic myelopathy.  Added to the contributory cause of 
death, in different handwriting, was "worsened by a fall, 
caused by peroneal nerve palsy and foot drop."  The death 
certificate was signed by M. D. Fromke, M.D.  According to a 
notation on a copy of the death certificate, the addition was 
not on the official death certificate filed with the vital 
records department.  

In a statement dated in July 2001, the appellant said that 
Dr. Forme signed the death certificate, but Dr. Pritcher who 
was also treating the veteran discussed the case with Dr. 
Fromke and they agreed that he could make an addition to the 
death certificate.  

In a letter dated in July 2001, G. M. Pritcher, Jr., M.D., 
wrote that he had added "worsened by a fall, caused by 
peroneal nerve palsy and foot drop" to the death 
certificate.  The doctor said he made the change at the 
request of the veteran's widow, who thought it would result 
in benefits.  The rationale for this was that the veteran had 
a war injury that caused his foot drop, which made him fall 
and led to a compression of the cervical spine, which 
eventually caused his death.   

On a statement dated in October 2001, the appellant said that 
in early January 2001, the veteran fell in their home, 
striking his chin on the wall, which pushed his head back, 
and he then slid to the floor.  His chin was scraped and he 
was bruised from the fall.  He did not seek medical attention 
for this fall. She noted that by the time he was hospitalized 
in February 2001, he was not able to walk.  He could stand 
for a few minutes with the aid of a walker, but could not 
move his left foot forward to take and step, and had lost 
most of the use of his hands.

In a December 2001 addendum to his previous letter, Dr. 
Pritcher said that due to the paresis described in Dr. Gray's 
note, the veteran fell often and this could contribute to the 
neck problem.  

II.  Analysis
The file shows that by RO and Board correspondence, the 
rating decision, and the statement of the case, the appellant 
has been informed of the evidence necessary to substantiate 
her claim, and of her and VA's respective obligations to 
obtain different types of evidence.  Identified relevant 
evidence has been obtained, and a medical opinion is not 
warranted under the facts of this case.  The Board finds that 
the notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran served on active duty from 1943 to 1945.  He died 
in 2001.  At the time of his death, he was service-connected 
for residuals of gunshot wound of the left leg with 
incomplete paralysis of the peroneal nerve (rated 30 
percent).  He was also service-connected for shell fragment 
wound of the right elbow, right index finger, and left little 
finger (all rated noncompensable).  His death certificate as 
originally prepared shows he died of cardio-pulmonary arrest, 
due to gastrointestinal hemorrhage, with cervical spondylitic 
myelopathy a contributory cause of death.  

The appellant contends that the veteran's service-connected 
left leg peroneal nerve injury caused weakness and foot drop, 
which resulted in falls which in turn caused the cervical 
spine disability that contributed to his death.  She points 
to a fall in January 2001 where the veteran injured his neck.  

The death certificate was later changed so as to state that 
the contributory cause of death of cervical spondylitic 
myelopathy "worsened by a fall, caused by peroneal nerve 
palsy and foot drop."  The veteran's primary care physician, 
Dr. Pritcher, wrote that made the change at the request of 
the veteran's widow who felt that it would result in 
benefits.

The records of the veteran's terminal hospitalization from 
February to March 2001 do not support the change made to the 
death certificate.  These records show that the veteran 
developed a cervical spine disability which caused a 
progressive central cord syndrome with incomplete spastic 
quadriparesis (paresis of all four extremities).  While it 
was noted that the veteran's family initially thought that 
the veteran's falls were due to his service-connected 
disability, the numerous medical records compiled during the 
hospitalization demonstrate that the cause of his falls was 
actually the cervical spine disability, which had been 
present for some time prior to the injury in January 2001.  

The appellant and her family are not competent to offer 
opinions of medical causation, which require medical 
expertise.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As 
to the amendment to the death certificate provided by Dr. 
Pritcher, and his subsequent statements, these are 
considerably outweighed by the records of the hospitalization 
from February to March 2001, which identified the cervical 
spine disability as responsible for the veteran's progressive 
weakness and instability, and resulting falls.  In this 
regard, the hospital records show numerous consultations and 
evaluations to determine the cause, as well as detailed 
histories obtained from the veteran's family.  Dr. Pritcher 
is not shown, by these records, to have been involved in the 
veteran's care during these final 2 months, and, in any 
event, his expertise as a primary care physician is less than 
the neurological specialists who evaluated him during the 
hospitalization.  

The weight of the competence evidence establishes that the 
veteran's service-connected gunshot wound residuals did not 
cause or contribute to his death, and the actual primary and 
contributory causes of death were unrelated to service.  As 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  








ORDER

Service connection for the cause of the veteran's death is 
denied. 





	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



